Citation Nr: 1043413	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  09-39 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy 
of both lower extremities, claimed as due to exposure to ionizing 
radiation.

2.  Entitlement to service connection for infection of 
capillaries, claimed as due to exposure to ionizing radiation.

3.  Entitlement to service connection for infection of blood 
vessels, claimed as due to exposure to ionizing radiation.

4.  Entitlement to service connection for ulcers, claimed as due 
to exposure to ionizing radiation.

5.  Entitlement to service connection for polyps, claimed as due 
to exposure to ionizing radiation.




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to June 1960.

This matter comes to the Board of Veterans' Appeals (Board) from 
a November 2008 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), which, in pertinent part, 
denied entitlement to service connection for peripheral 
neuropathy, lower extremities, and infection of capillaries, 
infection of blood vessels, ulcers and polyps, and granted 
service connection for squamous cell carcinoma, assigning a 
noncompensable rating.  A notice of disagreement was filed in 
December 2008 with regard to the denial of service connection and 
the rating assigned to squamous cell carcinoma, and a statement 
of the case was issued in July 2009.  In October 2009, the 
Veteran filed a substantive appeal with regard to the service 
connection issues.  While he checked the box indicating an appeal 
of all issues, he specifically indicated that he did not wish to 
appeal the zero percent rating (the evaluation assigned for 
squamous cell carcinoma).  The Board's jurisdiction is limited to 
the issues cited on the first page of this decision.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The veteran was potentially exposed to ionizing radiation 
during participation in Operation REDWING from May 5, 1956, 
through August 6, 1956.

2.  Peripheral neuropathy, infection of the capillaries, 
infection of the blood vessels, ulcers, and polyps are not 
diseases subject to radiation-exposed veterans, and are not 
radiogenic diseases.

3.  Peripheral neuropathy, lower extremities, was not manifested 
during the Veteran's active duty service or for many years after 
discharge from service, nor is peripheral neuropathy otherwise 
related to active duty, including any exposure to ionizing 
radiation during service.

4.  Infection of the capillaries was not manifested during the 
Veteran's active duty service or for many years after discharge 
from service, nor is infection of the capillaries otherwise 
related to active duty, including any exposure to ionizing 
radiation during service.

5.  Infection of the blood vessels was not manifested during the 
Veteran's active duty service or for many years after discharge 
from service, nor is infection of the blood vessels otherwise 
related to active duty, including any exposure to ionizing 
radiation during service.

6.  Polyps were not manifested during the Veteran's active duty 
service or for many years after discharge from service, nor are 
polyps otherwise related to active duty, including any exposure 
to ionizing radiation during service.

7.  Ulcers were not manifested during the Veteran's active duty 
service or for many years after discharge from service, nor are 
ulcers otherwise related to active duty, including any exposure 
to ionizing radiation during service.




CONCLUSIONS OF LAW

1.  Peripheral neuropathy, lower extremities, was not incurred in 
or aggravated by active service, nor may peripheral neuropathy be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1133, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2010).

2.  Infection of the capillaries was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1133, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 
(2010).

3.  Infection of the blood vessels was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1133, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 
(2010).

4.  Polyps were not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.309, 3.311 (2010).

5.  Ulcers were not incurred in or aggravated by active service, 
nor may ulcers be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a), VA has a duty to notify the claimant of 
any information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided by 
the claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
in which the Court continued to recognize that typically a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In June 2007, prior to the adjudication of the Veteran's claims, 
a VCAA letter was issued to the Veteran which notified him of 
what information and evidence is needed to substantiate his 
claims of service connection, as well as what information and 
evidence must be submitted by the claimant; what information and 
evidence will be obtained by VA; and the evidence necessary to 
establish a disability rating and effective date.  Id.; but see 
VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In short, 
the Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  

VA also has a duty to assist the Veteran pursuant to 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c).  The evidence of record 
contains the Veteran's service treatment records, service 
personnel records, post-service treatment records, and lay 
statements from the Veteran.  The Board notes that there are 
service treatment records and a separation examination pertaining 
to his period of service which ended on August 14, 1956, but no 
service treatment records during his final period of service.  
Due to the missing service treatment records, the Board 
recognizes its heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit of the doubt 
rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  It is 
further noted, however, that the case law does not lower the 
legal standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and discuss 
in its decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, 
there is no presumption, either in favor of the claimant or 
against VA, arising from missing records.  See Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to 
apply an "adverse presumption" where records have been lost or 
destroyed while in Government control which would have required 
VA to disprove a claimant's allegation of injury or disease in 
service in these particular cases).  In any event, the Veteran 
does not assert that such claimed disabilities manifested during 
his final period of service; he asserts that such disabilities 
are due to radiation exposure that has been verified and the 
record contains a separation examination following such exposure.  
There is otherwise no indication of relevant, outstanding records 
which would support the Veteran's claims.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

As will be discussed in detail below, the provisions of 38 C.F.R. 
§ 3.311 provide for development of claims based on a contention 
of radiation exposure during active service and post-service 
development of a radiogenic disease.  These provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by radiation-
exposed veterans.  The Board notes that in July 2007 and January 
2008, the Defense Threat Reduction Agency provided a radiation 
dose estimate.  Subsequently, in August 2008 the VA Chief Public 
Health and Environmental Hazards Officer provided an opinion 
regarding the Veteran's exposure to ionizing radiation and his 
claimed peripheral neuropathy.  The Board notes, however, that 
peripheral neuropathy is not a radiogenic disease, thus the Board 
finds that the RO has complied with the procedures set forth in 
§ 3.309 and § 3.311 for the development of claims for radiation 
exposure.  See Hilkert v. West, 12 Vet. App. 145, 148-50 (1999); 
aff'd, 232 F.3d 908 (Fed. Cir. 2000).

With regard to his claim for infection of capillaries, infection 
of blood vessels, ulcers and polyps, as such claimed disabilities 
do not constitute radiogenic diseases, a VA opinion has not been 
requested.  VA is required to seek a medical opinion if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim, but contains 
competent lay or medical evidence of a current disability, 
establishes that the Veteran suffered an event, injury or disease 
in service, and indicates that the current disability may be 
associated with the in-service event, injury or disease.  
38 C.F.R. § 3.159(c)(4).  As will be discussed in complete detail 
below, the competent and credible evidence in this case does not 
establish an injury or disease in service, nor a possible 
association between a current disability and service.  Therefore, 
a VA opinion is not required.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veteran's who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as peptic ulcers, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service can 
be demonstrated by several different methods.  Davis v. Brown, 10 
Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are certain types of cancer that are 
presumptively service connected, specific to radiation-exposed 
veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 
when a "radiogenic disease" first becomes manifest after 
service, and it is contended that the disease resulted from 
exposure to ionizing radiation during service, various 
development procedures must be undertaken in order to establish 
whether or not the disease developed as a result of exposure to 
ionizing radiation.  38 C.F.R. § 3.311(a)(1).  Third, even if the 
claimed disability is not listed as a presumptive disease under 
38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 
3.311, service connection must still be considered under 38 
C.F.R. § 3.303(d) in order to determine whether the disease 
diagnosed after discharge was incurred during active service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined as either a veteran 
who while serving on active duty, or an individual who while 
serving on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  38 C.F.R. 
§ 3.309(d)(3)(i).  "Radiation-risk activity" is defined to mean 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima, 
Japan, or Nagasaki, Japan, by United States forces during the 
period beginning on August 6, 1945, and ending on July 1, 1946; 
or internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War II 
which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States occupational 
forces in Hiroshima or Nagasaki during the period from August 6, 
1945, through July 1, 1946.  38 C.F.R. § 3.309(d)(3)(ii).  The 
term onsite participation means:  (A) During the official 
operation period of an atmospheric nuclear test, presence at the 
test site, or performance of official military duties in 
connection with ships, aircraft or other equipment used in direct 
support of the nuclear test.  38 C.F.R. § 3.309(d)(3)(iv)(A).  
For tests conducted by the United States, the term operational 
period means:  (M) For Operation REDWING the period May 5, 1956 
through August 6, 1956.  38 C.F.R. § 3.309(d)(3)(v)(M).  The 
Veteran is a confirmed participant of Operation REDWING, 
conducted at the Pacific Providing Ground in 1956.

Diseases specific to radiation-exposed veterans for the purpose 
of presumptive service connection are the following:  (i) 
leukemia (other than chronic lymphocytic leukemia); (ii) cancer 
of the thyroid; (iii) cancer of the breast; (iv) cancer of the 
pharynx; (v) cancer of the esophagus; (vi) cancer of the stomach; 
(vii) cancer of the small intestine; (viii) cancer of the 
pancreas; (ix) multiple myeloma; (x) lymphomas (except Hodgkin's 
disease); (xi) cancer of the bile ducts; (xii) cancer of the gall 
bladder; (xiii) primary liver cancer (except if cirrhosis or 
hepatitis B is indicated); (xiv) cancer of the salivary gland; 
(xv) cancer of the urinary tract; (xvii) cancer of the bone; 
(xviii) cancer of the brain; (xix) cancer of the colon; (xx) 
cancer of the lung; and (xxi) cancer of the ovary.  38 C.F.R. § 
3.309(d)(2).  Peripheral neuropathy of the lower extremities and 
infection of capillaries, infection of blood vessels, ulcers and 
polyps are not identified as diseases for which presumption of 
service connection applies, and section 3.309(d) is not for 
application in this case.

As to the second method for establishing service connection, the 
provisions of 38 C.F.R. § 3.311 provide for development of claims 
based upon a contention of radiation exposure during active 
service and post-service development of a radiogenic disease.  
The purpose of these provisions is to relieve claimants of the 
burden of having to submit evidence to show that their cancer may 
have been induced by radiation.  These provisions do not give 
rise to a presumption of service connection, but rather establish 
a procedure for handling claims brought by radiation exposed 
veterans or their survivors.  See Ramey v. Gober, 120 F.3d 1239, 
1244 (Fed. Cir. 1997).  The governing regulation essentially 
states that, in all claims in which it is established that a 
radiogenic disease first became manifest after service, and it is 
contended that the disease resulted from radiation exposure, a 
dose assessment will be made.  Dose data will be requested from 
the Department of Defense in claims based upon participation in 
atmospheric nuclear testing, and claims based upon participation 
in the American occupation of Hiroshima or Nagasaki, Japan, prior 
to July 1, 1946.  38 C.F.R. § 3.311(a)(2).

For purposes of 38 C.F.R. § 3.311, a "radiogenic disease" is 
defined as a disease that may be induced by ionizing radiation.  
38 C.F.R. § 3.311(b)(2)(i)-(xxiv), (b)(5)(iv).  Peripheral 
neuropathy of the lower extremities and infection of capillaries, 
infection of blood vessels, ulcers and polyps are not considered 
radiogenic diseases per 38 C.F.R. § 3.311(b)(2)(i)-(xxiv).

As detailed, hereinabove, the Veteran is considered a radiation-
exposed veteran, as defined under 3.309(d)(3)(i)(ii)(A), as he is 
a confirmed participant of Operation REDWING, conducted at the 
Pacific Proving Ground in 1956.  38 C.F.R. § 3.309(d)(3)(v)(M).  
But peripheral neuropathy of the lower extremities and infection 
of capillaries, infection of blood vessels, ulcers and polyps are 
not considered "radiogenic diseases" per 38 C.F.R. 
§ 3.311(b)(2)(i)-(xxiv).  Thus, although the Veteran participated 
in a radiation risk activity during service, as defined in 
3.309(d)(3)(ii), the claimed disabilities are not considered 
radiogenic diseases per 38 C.F.R. § 3.311(b)(2).

Notwithstanding the above, when a veteran is found not to be 
entitled to a regulatory presumption of service connection for a 
given disability or to the regulatory development procedures 
applicable to a radiogenic disease, the claim must nevertheless 
be reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir. 1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  In other words, the fact that 
the veteran may not meet the requirements of a presumptive 
regulation would not in and of itself preclude him from 
establishing service connection, because he may in the 
alternative establish service connection by way of proof of 
actual direct causation.

The Board notes that service connection has been established for 
squamous cell carcinoma, as due to exposure to ionizing 
radiation.  Thus, the evidence of record does contain a dose 
estimate of radiation exposure, and an opinion that was prepared 
pertaining to his claimed squamous cell carcinoma, and his 
claimed peripheral neuropathy was also addressed.  As will be 
discussed below, while it is clear that the Veteran was exposed 
to ionizing radiation during his period of active service, the 
preponderance of the evidence is against a finding that such 
exposure caused his peripheral neuropathy of the lower 
extremities, infection of capillaries, infection of blood 
vessels, ulcers and/or polyps.  

In July 2007, the Defense Threat Reduction Agency prepared a dose 
estimate for the Veteran, finding that he could have received 
during participation in U.S. atmospheric nuclear testing not more 
than 18 rems of external gamma dose; 2 rems of external neutron 
dose; and 550 rems of total skin dose to any skin area (beta plus 
gamma).  In January 2008, the Defense Threat Reduction Agency 
prepared another dose estimate for the Veteran, finding that he 
could have received during his participation in Operation REDWING 
not more than 18 rems of external gamma dose; 2 rems of external 
neutron dose; 0.1 rems of internal committed dose to the 
brain/nervous system (alpha); and, 0.1 rems of internal committed 
dose to the brain/nervous system (beta + gamma).  

An August 2003 private medical record reflects complaints of 
burning in his lower legs which has been present on and off for 
years.  The impression was burning in his legs which could be a 
small fiber neuropathy or some type of histamine related 
phenomenon since Tagamet relieved his symptoms in the past.

Correspondence dated in September 2007 from Steven P. Rider, 
M.D., states that the Veteran has been seen for a history of pain 
and paresthesias in his lower extremities.  He has evidence of 
neuropathy.  The Veteran reported that his symptoms are related 
temporally to radiation exposure many years ago.  The Veteran 
reported that he was exposed to radioactive debris and had a 
fairly substantial level of exposure, as he underwent 
decontamination several times and still continued to have some 
problems with elevated radioactivity per Geiger counter readings.  
Three days later, the Veteran reported having some burning and 
scalding sensations in his lower extremities and has had some 
paresthesias and scalding sensations in his lower extremities 
ever since to a relatively minor degree.  The examiner stated, 
"I think, given the temporal relation to the [Veteran's] 
symptoms to his radiation exposure, suggests that there is a 
fairly good causative link, as there have been no other 
significant abnormalities that have been determined regard [the 
Veteran's] neuropathy at this time."

In August 2008, the VA Chief Public Health and Environmental 
Hazards Officer prepared a Radiation Review pertaining to the 
Veteran.  The physician acknowledged the Veteran's participation 
in Operation REDWING and his ionizing radiation dose estimates.  
The physician acknowledged Dr. Rider's opinion, but noted that he 
could not have known the actual dose received by the Veteran.  
The VA physician stated that peripheral neuropathy is a known 
complication in radiation therapy cases.  However, very high 
doses, supralethal if distributed over the whole body (as would 
have been the case in most nuclear weapons testing participants) 
are required.  The physician cited to a study which stated that a 
dose of 60 Gy (6,000 rad or rem) given in 2 Gy fractions may lead 
to a 5 percent probability of injury, in five years.  The acute 
threshold dose to cause peripheral nerve pain beginning days 
after exposure and continuing for many months is about 15 Gy.  In 
view of the above, the physician opined that it is unlikely that 
the Veteran's peripheral neuropathy can be attributed to ionizing 
radiation exposure while in military service.  

As a result of such opinion, in September 2008, the Director of 
Compensation and Pension Service issued an opinion noting that 
neuropathy of the lower extremities was diagnosed 51 years after 
exposure to ionizing radiation, and based on a review of the 
evidence in its entirety, concluded that there was no reasonable 
possibility that the Veteran's peripheral neuropathy could be 
attributed to exposure to ionizing radiation in service.

Where the Board is presented with conflicting medical evidence, 
it is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 12 Vet. 
App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
In this regard, the Board notes that the Federal Circuit and the 
Court have both specifically rejected the "treating physician 
rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Instead, the Court 
has held that the Board must determine how much weight is to be 
attached to each medical opinion of record.  See Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on 
one medical professional's opinion over another, depending on 
factors such as reasoning employed by the medical professionals 
and whether or not, and the extent to which, they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Wensch v. Principi, 15 Vet. App. 362, 
367 (2001) (it is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the Board 
gives an adequate statement of reasons and bases).

Adequate reasons and bases, in short, must be presented if the 
Board adopts one medical opinion over another.  In assessing 
evidence such as medical opinions, the failure of the physician 
to provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the merits.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. 444, 448-9 (2000).  In some cases, the physician's special 
qualifications or expertise in the relevant medical specialty or 
lack thereof may be a factor.  In every case, the Board must 
support its conclusion with an adequate statement of its 
reasoning of why it found one medical opinion more persuasive 
than the other.

The Board has determined that the opinion from Dr. Rider cannot 
provide the basis for granting service connection for peripheral 
neuropathy of the lower extremities.  Such opinion is entitled to 
less probative weight as it is clear that it was based on the 
Veteran's unsubstantiated reports of levels of radiation 
exposure, rather than the dose estimate provided by the Defense 
Threat Reduction Agency.  As detailed, the Veteran reported that 
he was exposed to radioactive debris and had a fairly substantial 
level of exposure, and he underwent decontamination and continued 
to have problems with elevated radioactivity per Geiger counter 
readings.  Such contention of the Veteran as to his level of 
radiation exposure is not substantiated by the record, and the 
Board also notes that "a fairly substantial level of exposure" 
has not been defined by either the Veteran or Dr. Rider.  An 
opinion based on such vague and unsubstantiated reports cannot 
provide the basis for service connection.  The Board is not bound 
to accept medical opinions that are based on history supplied by 
the veteran, where that history is unsupported by the medical 
evidence. Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 
5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993).  

Such opinion without any supporting rationale or citation to 
medical study is in stark contrast to the VA opinion which 
consisted of a complete review of the claims folder, and 
reference to pertinent studies pertaining to the association 
between radiation exposure and the development of peripheral 
neuropathy.  The Defense Threat Reduction Agency provided a dose 
estimate in light of the Veteran's verified participation in 
Operation REDWING, and an opinion was provided in light of such 
dose estimate.  As detailed, the VA physician explained that 
while peripheral neuropathy is a known complication in radiation 
therapy cases, very high doses are required, and in light of the 
Veteran's radiation exposure, it is unlikely that his peripheral 
neuropathy could be attributed to ionizing radiation exposure 
during service.  Such opinion cites to relevant studies with 
regard to the probability of peripheral neuropathy being due to 
radiation exposure.  Based on the Veteran's dose estimate of 
radiation exposure, the examiner could not find any medical 
evidence to support an association between his exposure to 
radiation and peripheral neuropathy.  The Board accepts the 
August 2008 VA opinion as being the most probative medical 
evidence on the subject, as it contains detailed rationale for 
the medical conclusions and is based on sound medical principles.  
See Boggs v. West, 11 Vet. App. 334 (1998).  

The Board has given consideration to whether the Veteran's 
peripheral neuropathy is directly related to service.  The 
Veteran was exposed to radiation from May to August 1956.  Dr. 
Rider's report reflects that per the Veteran he was exposed to 
radiation and "three days later" he experienced burning and 
scalding sensations in his lower extremities and had some 
paresthesias and scalding sensations in his lower extremities 
ever since to a relatively minor degree.  Such report offered 51 
years after his radiation exposure is in direct contradiction to 
the August 1956 Report of Medical Examination which reflects that 
his 'lower extremities' and 'neurologic' system were clinically 
evaluated as normal.  The examination report does not reflect any 
complaints of paresthesias and scalding sensations in his lower 
extremities.  Based on service treatment records being void of 
any complaints or diagnoses of peripheral neuropathy, and an 
initial diagnosis of neuropathy approximately 47 years after his 
radiation exposure, there is no evidence to support a finding 
that peripheral neuropathy manifested in service or that 
peripheral neuropathy was incurred as a result of service.  The 
Federal Circuit has determined that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

With regard to the Veteran's claim of service connection for 
infection of capillaries, infection of blood vessels, ulcers, and 
polyps, the Board has reviewed the service treatment records, 
post-service medical evidence, and statements of the Veteran.  

With regard to the claimed ulcer disability, the Board 
acknowledges that the medical evidence reflects that the Veteran 
had a gastric ulcer in November 1999, and thereafter medical 
records reflect a diagnosis of peptic ulcer disease.  There is no 
support for the finding, however, that any such ulcer disability 
is etiologically related to service, nor due to exposure to 
radiation.  An August 1956 examination reflects that his 
"abdomen and viscera" were clinically evaluated as normal.  In 
any event, the Veteran does not assert that his ulcer manifested 
in service; rather, he contends that his ulcer is due to exposure 
to radiation in service.  The Veteran, however, has not submitted 
any evidence to support such assertion, and as detailed gastric 
ulcer and peptic ulcer disease are not radiogenic diseases.  
Moreover, the Veteran does not have the medical expertise to 
determine the cause of his ulcers and it is not the type of 
medical condition whose etiology is readily determined by 
observation.  Thus, the Veteran is not competent to offer an 
opinion with regard to the etiology of his ulcers.  

With regard to his claimed polyps, the Board acknowledges that 
the medical evidence reflects that colon polyps were initially 
identified in June 1999 and removed, and polyps have been 
detected on subsequent examination.  The Board notes that while 
such colonic polyps have been detected, there is no indication 
that the Veteran has carcinoma of the colon.  See 38 C.F.R. 
§§ 3.309(d)(2)(xix), 3.311(b)(2)(x).  There is no support for the 
finding that such polyps are etiologically related to service, 
nor due to exposure to radiation.  Service treatment records and 
examination are void of any detected polyps.  In any event, the 
Veteran does not assert that his polyps manifested in service; 
rather, he contends that his polyps are due to exposure to 
radiation in service.  The Veteran, however, has not submitted 
any evidence to support such assertion, and as detailed polyps 
are not radiogenic diseases.  Moreover, the Veteran does not have 
the medical expertise to determine the cause of his polyps and it 
is not the type of medical condition whose etiology is readily 
determined by observation.  Thus, the Veteran is not competent to 
offer an opinion with regard to the etiology of his polyps.  

With regard to his claimed infection of the capillaries, the 
Board acknowledges a May 2001 private medical record which 
discusses dermatitis of the chest, and the examiner referred to 
the Veteran having capillary inflammation in the past.  The 
medical evidence of record, however, does not reflect a chronic 
disability manifested by capillary inflammation or infection.  In 
any event, even if the Veteran does have a chronic disability 
manifested by infection of the capillaries, there is no support 
for the finding that such infection is etiologically related to 
service, nor due to exposure to radiation.  Service treatment 
records and examination are void of any infection of the 
capillaries.  In any event, the Veteran does not assert that his 
infection manifested in service; rather, he contends that his 
infection of the capillaries is due to exposure to radiation in 
service.  The Veteran, however, has not submitted any evidence to 
support such assertion, and as detailed infection of the 
capillaries is not a radiogenic disease.  Moreover, the Veteran 
does not have the medical expertise to determine the cause of any 
such infection and it is not the type of medical condition whose 
etiology is readily determined by observation.  Thus, the Veteran 
is not competent to offer an opinion with regard to the etiology 
of his infection of the capillaries.  

With regard to his claimed infection of the blood vessels, the 
Board is not entirely clear the basis for such claim.  The 
medical evidence on file does not reflect a disability manifested 
by infection of the blood vessels.  The evidence reflects a 
diagnosis of hypertension, but a January 2007 record is negative 
for angina and ischemia.  The medical evidence of record, 
however, does not reflect a chronic disability manifested by 
blood vessel infection.  In any event, even if the Veteran does 
have a disability manifested by infection of the blood vessels, 
there is no support for the finding that such infection is 
etiologically related to service, nor due to exposure to 
radiation.  Service treatment records and examination are void of 
any infection of the blood vessels.  The August 1956 examination 
reflects that he had a Grade I apical systolic murmur function 
which was not considered disabling; however, there was no 
infection of the blood vessels noted.  In any event, the Veteran 
does not assert that his infection manifested in service; rather, 
he contends that his infection of the blood vessels is due to 
exposure to radiation in service.  The Veteran, however, has not 
submitted any evidence to support such assertion, and infection 
of the blood vessels is not a radiogenic disease.  Moreover, the 
Veteran does not have the medical expertise to determine the 
cause of any such infection and it is not the type of medical 
condition whose etiology is readily determined by observation.  
Thus, the Veteran is not competent to offer an opinion with 
regard to the etiology of his infection of the blood vessels.  

In adjudicating these claims, the Board must assess the Veteran's 
competence and credibility with respect to his statements and 
other lay testimony.  See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 
69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the 
Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), 
emphasized that lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within the 
realm of the witnesses personal knowledge.  See also 38 C.F.R. § 
3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, training 
or experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person).

The Board has considered the Veteran's lay contentions that his 
peripheral neuropathy, infection of capillaries and blood 
vessels, ulcers and polyps are a result of exposure to radiation 
in service.  In this capacity, the Board finds the Veteran is 
competent to attest to his current symptoms and their 
continuation since service.  However, the Board finds that the 
reported history of symptoms does not establish that peripheral 
neuropathy, infection of capillaries and blood vessels, ulcers 
and polyps existed during service or since that time.  An August 
1956 examination performed subsequent to his radiation exposure 
is void of any of the claimed disabilities or any symptomatology 
related thereto.  Such disabilities were not diagnosed until 
decades after his radiation exposure and separation from service.  
To the extent the Veteran is claiming pertinent symptomatology 
continued since service, this is not credible.  The Board has 
weighed the Veteran's statements as to symptomatology onset with 
the medical evidence of record, to include the service treatment 
records, and post-service medical evidence, and after weighing 
the lay and medical evidence, the Board finds that the lay 
evidence as to in-service incurrence and continuity of 
symptomatology is less convincing than the objective medical 
evidence of record and of less probative value here.  Peripheral 
neuropathy, infection of capillaries and blood vessels, ulcers 
and polyps were not diagnosed during service and at the time of 
separation from service, and were not diagnosed until decades 
after separation from service.  With regard to the Veteran's 
contentions that his peripheral neuropathy, infection of the 
capillaries and blood vessels, ulcers and polyps are 
etiologically related to radiation exposure, the Board finds that 
the Veteran is not competent to assess his levels of radiation 
exposure, nor is he competent to offer an opinion as to the 
etiology of his claimed disabilities, to include whether they are 
due to radiation exposure, as he does not have the requisite 
expertise.  Thus, any such statements regard his exposure and 
etiology are deemed not competent.

The Board commends the Veteran for his service, but the negative 
clinical and documentary evidence both during and after service 
is more probative than the remote assertions of the Veteran, 
which the Board has not found credible.  Again, the lack of 
continuity of treatment may bear in a merits determination on the 
credibility of the evidence of continuity of symptoms by lay 
parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  As the 
preponderance of the evidence is against the Veteran's claims of 
service connection, the benefit of the doubt provision does not 
apply.  Service connection for peripheral neuropathy, infection 
of capillaries and blood vessels, and ulcers and polyps is 
denied. 





(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for peripheral neuropathy, 
lower extremities, is denied.

Entitlement to service connection for infection of the 
capillaries is denied.

Entitlement to service connection for infection of the blood 
vessels is denied.

Entitlement to service connection for ulcers is denied.

Entitlement to service connection for polyps is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


